                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID S. ELDRIDGE,                           )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )           CIV-20-158-R
                                             )
CREDIT ONE BANK,                             )
                                             )
                     Defendant.              )

                                         ORDER

        Before the Court is the Motion to Dismiss (Doc No. 25) filed by Defendant Credit

One Bank. Plaintiff did not respond in opposition to the motion. The Court has considered

the merits of the motion and for the reasons set forth herein, the motion is granted.

       Plaintiff filed this action in the District Court of Oklahoma County and included

four Defendants in the caption, including Defendant Credit One Bank. The allegations in

the Petition do not specifically identify any Defendant other than Kohl’s Department

Stores, Inc. Rather, under “Statement of Facts Supporting the Claim” Mr. Eldridge alleges,

“The Defendants have published false information about Plaintiff. Such libel and slander

caused Plaintiff to be turned down for a loan.” Doc.No. 1-2, ¶ 5. His allegations under the

heading “Damages” include, “Defendants also has engaged in unfair and deceptive

practices, which actions violate the Oklahoma Consumer Protection Act, 15 O.S. 751 et

sequins.” Id. ¶ 7.

       In seeking dismissal, Defendant Credit One Bank argues that Plaintiff has failed to

set forth sufficient factual allegations to state a claim. “To survive a motion to dismiss
[under Rule 12(b)(6)], a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. The Court concurs with Defendant’s argument; the Petition herein simply lacks

sufficient factual allegations to state a claim against Defendant Credit One Bank.

       Plaintiff includes a number of defendants in the action but fails to include specific

factual allegations directed toward each particular defendant. “To provide adequate notice

as to the nature of multiple claims against multiple defendants, a complaint must isolate

the allegedly unlawful acts of ‘each defendant.’” Gray v. University of Colorado Hosp.

Auth., 672 F.3d 909, 921 n 9 (10th Cir. 2012)(citation omitted). As set forth above, Plaintiff

fails to identify any facts against Defendant Credit One Bank from which the Court could

discern that it violated either the Fair Credit Reporting Act or the Oklahoma Consumer

Protection Act.

       For the reasons set forth herein, the Motion to Dismiss (Doc.No.25) is GRANTED.

The action against Credit One Bank is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 14th day of April 2020.




                                               2
